In an action by a purchaser of real property to recover moneys paid on account of the purchase price and title-search expenses, on the ground that the seller is unable to deliver title approved and insured by a named title insurance company, as provided in the contract, the defendant appeals from *793a judgment of the Supreme Court, Westchester County, entered January 25, 1960, in favor of plaintiff, upon an assessment of the damages after a nonjury trial, pursuant to an order granting summary judgment to plaintiff. Defendant also brings up for review (1) the order of said court, dated December 14, 1959, granting plaintiff’s motion for summary judgment and directing the said assessment of damages; and (2) an order of said court, dated the same day, denying defendant’s cross motion for leave to serve an amended answer. Plaintiff renews its motion, made pursuant to section 557 of the Civil Practice Act, to dismiss the appeal on the ground that defendant is in default for not having appeared at the trial for the assessment of damages. Judgment and orders affirmed, with one bill of costs. Motion to dismiss appeal denied. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.